Citation Nr: 0217794	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  00-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1972 to October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating action of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  In that decision, the RO, 
in pertinent part, denied the issue of entitlement to 
service connection for bilateral hearing loss.  


REMAND

In a statement received in March 2000, the veteran 
requested a personal hearing before a decision review 
officer at the RO.  In May 2000, the veteran was accorded 
such a hearing.  Subsequently, in the substantive appeal, 
which was dated and received on the same day as the 
hearing in May 2000, the veteran requested a personal 
hearing before a Member of the Board at the RO.  
Thereafter, in a statement received at the RO in September 
2000, the veteran clarified his hearing request and asked 
to be accorded a videoconference hearing before a Member 
of the Board in lieu of his previously requested in-person 
hearing before a Member of the Board at the RO.  

A complete and thorough review of the claims folder 
indicates that the veteran has not been accorded his 
requested videoconference hearing before a Member of the 
Board.  Because the Board may not proceed with an 
adjudication of the veteran's claim without affording him 
an opportunity to present testimony at the requested 
hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.700(a) (2002).  

Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for 
a videoconference hearing before a 
Member of the Board. All 
correspondences pertaining to this 
matter should be associated with the 
claims folder.

Following the hearing, the case should be returned to the 
Board.  The veteran need take no further action until he 
is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to comply 
with governing adjudicative procedures.  By this remand, 
the Board intimates no opinion as to the ultimate outcome 
of this case.  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).  




